Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPALFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADAPTED PURSUANT TO SECTION 906OF THE SARBANES-OXLEY ACT OF 2002 In connection with the accompanyingAnnual Report on Form 10-K ofChina Insure Holdings, Inc., for theyear endingJune 30,2010, I,Hua Zhang, CEO and CFO ofChina Insure Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchAnnual Report on Form 10-K for theyear ended June 30, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theyear endedJune 30,2011, fairly represents in all material respects, the financial condition and results of operations ofChina Insure Holdings, Inc. China Insure Holdings, Inc. Date:September 29, 2011 By: /s/ Hua Zhang Hua Zhang President and Chief Executive Officer, Chief Financial and Accounting Officer (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer)
